667 N.W.2d 108 (2003)
Sandra M. VIGOREN, Relator,
v.
Joseph CATERING and Fremont Compensation Insurance Group, Respondents.
No. A03-377.
Supreme Court of Minnesota.
August 7, 2003.
Raymond R. Peterson, McCoy, Peterson & Jorstad, Minneapolis, MN, for Relator.
*109 Timothy P. Eclov, Johnson & Condon, PA, Minneapolis, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 27, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice